Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6, 9, 10, 14, 17, 20, 23, 24 are rejected under 35 U.S.C. 103 as being unpatentable over US20200257301A1 to Weiser et al. (hereinafter, Weiser). 
Regarding claim 1, Weiser discloses: a computer-implemented method for monitoring localization functions of an autonomous driving vehicle (ADV) {Weiser: paragraphs [0003], [0301]; i.e., an autonomous vehicle processes and interprets visual information from a camera and information from GPS; the localization of vehicle may be corrected or adjusted (monitoring) by image observations of landmarks}:
the method comprising: determining a first location of the ADV based at least on a first distance between the ADV and a first static object and a location of the first static object {Weiser: paragraph [0316]; i.e., use landmarks (static objects) whose world coordinates are known, the vehicle is equipped with a sensor that can detect and locate the landmarks in its own reference frame. Once the relative position between the vehicle and the landmarks distance between ADV and static object) is found, the landmarks' coordinates (location of the static object), and the vehicle can use them to compute its own location (first location)}. 
Weiser does not explicitly teach the limitation: calculating a tolerance area surrounding the first location based on one or more of a plurality of error tolerance parameters, wherein the tolerance area is a polygon.
In relation to this limitation, Weiser teaches in paragraphs [0204], [0413], [0241], [0320], [0322]: at least some error in the system may exist such that the host vehicle does not follow the planned trajectory exactly, but rather follows the planned trajectory within some acceptable tolerance / the navigational processor(s) may generate one or more control signals for causing adjustment(s) to steering and/or braking actuators, the planned trajectory may be used as a guide, and the actual trajectory of the host vehicle may depart in one or more segments from the planned trajectory. For example, the actual trajectory may follow the planned trajectory within some specified tolerance for the host vehicle navigation (e.g., within a variance of 1%, ±5%, 10 cm, 20 cm, etc.) [tolerance area surrounding a vehicle location] / reconstructed trajectories may be determined on a server side based on information received from vehicles traversing road segment 2200. For example, in some embodiments, vehicles 200 may transmit data to one or more servers relating to their motion along road segment 2200 (e.g., steering angle, heading, time, position, speed, sensed road geometry, and/or sensed landmarks, among things). The server may reconstruct trajectories for vehicles 200 based on the received data / the vehicles sense the motion of the camera in space (3D translation and 3D rotation). The vehicles or the server may reconstruct the trajectory of the vehicle by integration of ego motion over time, and this integrated path may be used as a model for the road geometry. This process may be combined with sensing of close range lane marks, and then the reconstructed route may reflect the path that a vehicle should follow, and not the particular path that it did follow. In other words, the reconstructed route or trajectory may be modified based on the sensed data relating to close range lane marks, and the modified reconstructed trajectory may be used as a recommended trajectory or target trajectory / the integrated path may accumulate errors. This may be due to the fact that the sensing of the ego motion may not be absolutely accurate. The result of the accumulated error is that the local map may diverge. 
It is noted that Weiser considers acceptable tolerance based on sensed data from the ego vehicle in finding error [steering angle, speed, sensed landmarks].  The steering angle is related to tolerance lateral to vehicle driving direction, and the lateral tolerance has a range. The speed is related to tolerance longitudinal to vehicle driving direction, and the longitudinal tolerance has a range. The sensed landmark is related to tolerance in specific direction to vehicle driving direction, and the tolerance has a range in the specific direction.  
This claim defines that [1] a tolerance area surrounding the first location is calculated based on one or more of a plurality of error tolerance parameters; [2] error tolerance parameters include a speed tolerance associated with a current speed of the ADV, a steering angle tolerance associated with a current steering angle of the ADV, and a distance tolerance associated with sensor measurements of the ADV. Limitation [2] is further discussed below. 
Overlapping the speed tolerance range and the steering angle tolerance range produces a rectangle [area], which is a polygon. Further overlapping the distance tolerance range produces a polygon having more sides. A tolerance area is a logical result and visualization of considering the tolerance parameters simultaneously. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the acceptable tolerance feature of Weiser based on steering angle, speed and landmark data to produce a polygon tolerance area.
Weiser further teaches: where the plurality of error tolerance parameters include a speed tolerance associated with a current speed of the ADV, a steering angle tolerance associated with a current steering angle of the ADV, and a distance tolerance associated with sensor measurements of the ADV {Weiser; paragraphs [0124], [0128]; i.e., system 100 may receive inputs (parameters) from one or more of throttling system 220, braking system 230, and steering system 24 indicating operating conditions of vehicle 200 (e.g., speed, whether vehicle 200 is braking and/or turning, etc.)(sensing speed and steering angle implies speed tolerance and steering angle tolerance); system 100 may analyze image data, position data (e.g., GPS location information), map data, speed data, and/or data from sensors included in vehicle 200. System 100 may collect the data for analysis from, for example, image acquisition unit 120, position sensor 130, and other sensors (position sensor implies sensing distance and distance tolerance)};
projecting the tolerance area onto a high definition (HD) map, the HD map including information describing the first static object {Weiser: paragraphs [0316], [0317]; i.e., HD map contains landmarks; the landmarks, together with an HD map, enable to compute the precise vehicle pose in global coordinates (projecting the tolerance area onto HD map is implied)},
performing a localization operation using a localization module in the ADV to determine a second location of the ADV on the HD map; and generating an alarm or a control command to control the ADV, in response to determining that the second location is outside of the tolerance area on the HD map {Weiser: paragraphs [0436], [0128]; i.e., able to confirm whether the localization function (navigating based on maps and recognized landmarks) is operational, the processor determines an amount of error in the localization function (determining that the second location is outside of the tolerance area on the HD map) and prompts a suitable correction. (it is implied that second location of the ADV and whether second location is outside of the tolerance area on the HD map are determined in the localization); system 100 automatically controls the braking, acceleration, and/or steering of vehicle 200 and analyzes the collected data and issue warnings (generate alarm or control command)}.
Regarding claim 2, which depends from claim 1, Weiser further discloses: wherein the first location of the ADV is further determined based on a second distance between the ADV and a second static object and a location of the second static object {Weiser: paragraph [0316]; i.e., use landmarks (more than one landmarks, for example second land mark (static object) can be used in the calculation}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a second landmark from Weiser’s landmarks and use the second landmark in the tolerance area calculation in order to increase the accuracy of the tolerance area.
Regarding claim 6, which depends from claim 1, Weiser further discloses: generating the control command to control the ADV comprises controlling the ADV to follow a current lane based on lane marking of the current lane, in response to determining that the second location is outside of the tolerance area on the HD map {Weiser: paragraphs [0393], [0157]; i.e., system determine a planned trajectory (controlling the ADC) based on identified (current) lane markings; processing unit 110 uses the safety model and provides redundancy for detecting lane geometry (in response to determining that the second location is outside of the tolerance area on the HD map)}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lane keeping feature of Weiser with the described invention of Weiser in order to keep the vehicle within the current lane when localization error occurs.
Regarding claim 9, Weiser discloses: a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, causing the processor to perform operations of monitoring localization functions in an autonomous driving vehicle (ADV) {Weiser: paragraph [0007]; i.e., non-transitory computer-readable storage media may store program instructions, which are executed by at least one processing device and perform the method}.
Weiser further teaches: the operations comprising: determining a first location of the ADV based at least on a first distance between the ADV and a first static object and a location of the first static object; calculating a tolerance area surrounding the first location based on one or more of a plurality of error tolerance parameters, wherein the tolerance area is a polygon, and where the plurality of error tolerance parameters include a speed tolerance associated with a current speed of the ADV, a steering angle tolerance associated with a current steering angle of the ADV, and a distance tolerance associated with sensor measurements of the ADV; projecting the tolerance area onto a high definition (HD) map, the HD map including information describing the first static object; performing a localization operation using a localization module in the ADV to determine a second location of the ADV on the HD map; and generating an alarm or a control command to control the ADV, in response to determining that the second location is outside of the tolerance area on the HD map {Weiser: paragraphs [0003], [0301], [0316], [0317], [0204], [0413], [0241], [0320], [0322], [0124], [0128], [0436]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the acceptable tolerance feature of Weiser based on steering angle, speed and landmark data to produce a polygon tolerance area.
Claim 10, which depends from claim 9, is rejected with reasons similar to those for claim 2.
Claim 14, which depends from claim 9, is rejected with reasons similar to those for claim 6.
Claim 17 is rejected with reasons similar to those for claim 9.
Claim 20, which depends from claim 17, is rejected with reasons similar to those for claim 6.
Regarding claim 23, which depends from claim 2, Weiser further teaches: wherein the tolerance area is a parallelogram formed by a first pair of parallel lines and a second pair of parallel lines, the first pair of parallel lines representing a first error tolerance range of a distance sensor in measuring the first distance, and the second pair of parallel lines representing a second error tolerance range of the distance sensor in measuring the second distance {Weiser, paragraphs [0128], [0316]}.  
As explained with regard to claim 1, the sensed landmark is related to tolerance in specific direction to vehicle driving direction, and the tolerance has a range in the specific direction.  For two landmarks, there are two ranges, each of which has a range in a specific direction. Overlapping the two ranges produces a parallelogram.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the acceptable tolerance feature of Weiser based on landmark data to produce a parallelogram tolerance area.
Regarding claim 24, which depends from claim 1, Weiser further teaches: wherein the localization module uses a global positioning system (GPS) to determine the second location {Weiser, paragraph [0073]: the vehicle may use GPS data, sensor data and/or other map data to provide information related to its environment while it is traveling, and the vehicle may use the information to localize itself on the model / paragraph [0128]: system 100 may analyze image data, position data (e.g., GPS location information), map data, speed data, and/or data from sensors included in vehicle 200.}.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the GPS data in localization feature of Weiser with the described invention of Weiser in order to utilize GPS data in determining vehicle location. 
Claims 3, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Weiser in view of US 20200365029 A1 to KOUROUS-HARRIGAN et al. (hereinafter, KOUROUS-HARRIGAN).
Regarding claim 3, which depends from claim 2, Weiser further discloses: each of the first distance and the second distance is measured by one or more sensors mounted on the ADV {Weiser: paragraph [0003]; i.e., an autonomous vehicle processes and interprets visual information from a camera (sensor mounted on the ADV)(measuring distance is implied}. 
Weiser does not teach that the second distance is measured by one or more roadside devices. KOUROUS-HARRIGAN remedies this and teaches that the logic unit 104 receives sensor data from roadside units (roadside devices)(paragraph [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the roadside device of KOUROUS-HARRIGAN with the described invention of Weiser in view of Zhu in order to provide alternate means for measuring distance.
Claim 11, which depends from claim 10, is rejected with reasons similar to those for claim 3.
Regarding 18, which depends from 17, Weiser further discloses: the first location of the ADV is further determined based on a second distance between the ADV and a second static object and a location of the second static object, wherein each of the first distance and the second distance is measured by one or more sensors mounted on the ADV, or by one or more roadside devices {Weiser: paragraphs [0316], [0003]}.
KOUROUS-HARRIGAN teaches that the logic unit 104 receives sensor data from roadside units (roadside devices)(paragraph [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the roadside device of KOUROUS-HARRIGAN with the described invention of Weiser in view of Zhu in order to provide alternate means for measuring distance.
Claims 4, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Weiser in view of US20190138024A1 to Liang et al. (hereinafter, Liang).
Regarding claim 4, which depends from claim 2, Weiser discloses: the localization module determines the second location based on a first data from one or more sensors in the ADV {Weiser: paragraph [0436]}. 
Weiser does not teach a second data from a point cloud map, or a combination of the first data and the second data. Liang remedies this and teaches in paragraph, [0063]: map data includes LIDAR point cloud maps associated with a geographic location (e.g., a location in three-dimensional space relative to the LIDAR system of a mapping vehicle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the point cloud map of Liang with the described invention of Weiser in view of Zhu in order to enhance accuracy of location determination.
Claim 12, which depends from claim 9, is rejected with reasons similar to those for claim 4.
Claim 19, which depends from claim 17, is rejected with reasons similar to those for claim 4.
Claims 7, 8, 15, 16, 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Weiser in view of US20190106117A1 to Goldberg.
Regarding claim 7, which depends from claim 6, Weiser teaches: determining that the second location is outside of the tolerance area on the HD map, and Goldberg teaches: activating a timer in response; and activating a safety procedure to control the ADV into a safer position, in response to determining that the timer expires and the second location is still outside of the tolerance area on the HD map {Goldberg: [0031]; i.e., the safety monitor can use a timer to measure the time from the last message}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the timer of Goldberg with the described invention of Weiser in order to filter out temporary error of localization.
Claim 15, which depends from claim 14, is rejected with reasons similar to those for claim 7.
Regarding claim 21, which depends from claim 17, Weiser teaches: wherein generating the control command to control the ADV comprises controlling the ADV to follow a current lane based on lane marking of the current lane, in response to determining that the second location is outside of the tolerance area on the HD map. 
Goldberg teaches: activating a timer in response to determining that the second location is outside of the tolerance area on the HD map; and activating a safety procedure to control the ADV into a safer position, in response to determining that the timer expires and the second location is still outside of the tolerance area on the HD map {Goldberg: paragraph [0031]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the timer of Goldberg with the described invention of Weiser in order to filter out temporary error of localization.
Regarding claim 8, which depends from claim 7, Goldberg teaches: activating a safe procedure to control the ADV into a safer position comprises stopping or parking the ADV {Goldberg: [0031]; i.e., the safety monitor generate commands to execute a safe stop of the vehicle (parking is implied)}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the safe procedure of Goldberg with the described invention of Weiser in view of Goldberg in order to stop further driving when localization error occurs.
Claim 16, which depends from claim 15, is rejected with reasons similar to those for claim 8.
Claim 22, which depends from claim 20, is rejected with reasons similar to those for claim 8.

Response to Arguments
Applicant's arguments filed May 25, 2022 have been fully considered but they are not persuasive. 
	Applicant argued that regarding claim 1, Weiser does not disclose the claimed tolerance area because the specified tolerance area in Weiser is not a tolerance area surrounding a location of a vehicle, but rather an area along a planned path. 
The Examiner respectfully disagrees with the Applicant. Examiner points out that paragraph [0413] of Weiss clearly discloses the actual trajectory, which is the location of a vehicle, not a planned path. Weiss provides the specified tolerance as tolerable difference of the planned trajectory and the actual trajectory. As describe in the rejections, combining the deviations in lateral and longitudinal speeds and distance from landmarks form a polygon because each deviation has a range for a different direction. This reasoning belongs to at least one rationale of KSR, applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. Applying multiple factors in tolerance (speed, steering, distance from landmarks) simultaneously produces a polygon, which is one of predictable results. Since the deviations of speed, steering, and measured distance from landmarks change every instant as a vehicle moves, the deviations must be considered simultaneously.  
Applicant argued that Weise also fails to disclose "projecting the tolerance area onto a high definition (HD) map, the HD map including information describing the first static object".
The Examiner respectfully disagrees with the Applicant. Examiner point out that paragraphs [0204], [0413] of Weiser support the reasoning of the rejection that the driving trajectory of the vehicle is based on the HD map and the error of the system may cause the vehicle to follow  the trajectory within some acceptable tolerance. That is, the disclosures from Weiser support the obviousness rejection rationale. 
As explained above, Applicant’s arguments are not persuasive, and the rejections are maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661